t c memo united_states tax_court tare m kim and young j kim petitioners v commissioner of internal revenue respondent docket no filed date tae m kim and young j kim pro sese roger w bracken for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background petitioners resided in bowie maryland at the time they filed the petition in this case - on date respondent issued to petitioners a notice_of_deficiency notice determining a deficiency in and an accuracy- related penalty under sec_6662 on their federal_income_tax for each of the years and petitioners timely filed a petition with respect to that notice kim i and a trial was held in kim v commissioner docket no on date the court filed its opinion in kim i kim v commis-- sioner tcmemo_1999_261 thereafter petitioners did not file a motion in kim i claiming reasonable administrative and or litigation costs on date the court entered a decision in kim i in date petitioners appealed the decision of the court in kim i to the united_states court_of_appeals for the fourth circuit_court of appeals on date respondent issued to petitioners two separate notices entitled notice of tax due on federal tax_return one of which pertained to petitioners’ taxable_year and one of which pertained to petitioners’ taxable_year on date in an unpublished opinion the court_of_appeals affirmed the court’s decision in kim i kim v commis-- sioner 215_f3d_1319 4th cir affg per curiam without published opinion tcmemo_1999_261 ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date petitioners sent a letter petitioners’ date letter to the internal_revenue_service irs in which they requested the recovery_of administrative litigation costs incurred after appeals through the tax_court hearing in the determination of the amount of taxes for and as follows claimed nature of claimed administrative litigation costs amount of costs studies consulting research parking dollar_figure transportation and others document production and copying dollar_figure delivery and mailing dollar_figure legal consultation and assistance dollar_figure telephone dollar_figure document filing dollar_figure attorney representation dollar_figure total amount of claimed costs dollar_figure on date kim v commissioner 215_f3d_1319 4th cir became final on date respondent sent a letter respondent’s date letter to petitioners in response to petition- ers’ date letter and to a letter from petitioners dated date that is not part of the instant record in respondent’s date letter respondent stated in part under sec_7430 the prevailing_party ina court_proceeding may be awarded a judgment or settle- ment for reasonable administrative and litigation costs under i r c c c when a case is finally determined by a court that court must make the determination of who is the prevailing_party for pur- poses of determining the award of administrative and litigation costs sec_301_7430-2 - - states that where the underlying substantive issues were before any court of the united_states including the tax_court the taxpayer’s only possibility of obtaining an award of reasonable_administrative_costs is from the court tax_court rule sets forth the requirements for making a claim for litigation and administrative costs under this rule when a case is unagreed concerning the parties claim for such costs a claim shall be made by motion filed within days after the service of a written opinion determining the issues in the case the tax_court issued its opinion in your case docket no on date that opinion was served upon respondent that same day we are unaware if you have filed any motion requesting an award of reasonable administrative or litigation cost in this case if you have not made such a motion within days of the service of the tax court’ss opinion in your case your claim is untimely and can not be allowed your letters of date and date do not constitute an appropriate request for recovery_of reasonable administrative and litigation costs as required by i r c sdollar_figure and tax_court rule this letter constitutes the respondent’s response to your letters on date petitioners sent a letter petition-- ers’ date letter to respondent in response to respondent’s date letter in petitioners’ date letter petitioners stated in part we received the irs denial notice dated date we find that paragraphs of irs publication publication and others in relation to recovering litigation or administrative costs were not considered in irs notice of denial our understandings from the review of these irs publi- cations are not consistent with the basis of the irs notice of denial on date respondent sent a letter respondent’s date letter to petitioners in response to petition-- ers’ date letter in respondent’s date letter respondent stated we received your letter of date you assert that irs publication and and others were not considered when denying your claim for recovering administrative and litigation costs irs publications are for information purposes they are not law the internal_revenue_code and treasury regulation sections described in our letter to you dated date are the controlling law in this area additionally we reviewed the publications men- tioned we found nothing in those publications that was inconsistent with the law that controls the award of administrative and litigation costs in your case on date petitioners filed a petition for administrative costs under sec_7430 in which they seek to recover dollar_figure discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as although petitioners filed a petition for administrative costs under sec_7430 seeking administrative costs totaling dollar_figure in petitioners’ date letter petitioners described their reguest to the irs for dollar_figure as a request for the recovery_of administrative litigation costs incurred after appeals through the tax_court hearing it appears that petitioners may have included not only administrative costs but also litigation costs in their claim for dollar_figure in their petition for administrative costs under sec_7430 assum-- ing arguendo that petitioners did include litigation costs as well as administrative costs in their petition for administrative costs under sec_7430 that fact would be immaterial to our resolution of respondent’s motion for summary_judgment a matter of law rule b 85_tc_527 79_tc_340 we conclude that there is no genuine issue of material fact precluding us from resolving the question raised in respon- dent’s motion in respondent’s motion respondent argues that under gustafson v commissioner 97_tc_85 the doctrine_of res_judicata bars an action for administrative costs under sec_7430 ' to the extent the recovery_of such cost sec_4 petition- could have been pursued in a prior deficiency case ers counter that the doctrine_of res_judicata is irrelevant to their claim under sec_7430 sec_7430 authorizes an award to the prevailing_party of reasonable_administrative_costs incurred in any administrative_proceeding with the irs and of reasonable_litigation_costs incurred in any civil tax litigation as pertinent here sec_7430 provides sec_7430 awarding of costs and certain fees f right of appeal --- administrative proceedings -- a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to the filing of a petition for review with the tax_court under rules similar to the rules under sec_7463 without regard to the amount in dispute respondent raised the doctrine_of res_judicata as an affir- mative defense in respondent’s answer to petitioners’ petition - j- the supreme court described the doctrine_of res_judicata as follows the general_rule of res_judicata applies to repetitious suits involving the same cause of action it rests upon considerations of economy of judicial time and public policy favoring the establishment of certainty in legal relations the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the par- ties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground what- ever absent fraud or some other factor invalidating the judgment 333_us_591 citations omitted in gustafson v commissioner supra the court held on facts substantially the same as those involved in the instant case that the doctrine_of res_judicata bars an action for administra-- tive costs under sec_7430 to the extent that the recovery_of such costs could have been pursued in a prior defi- ciency liability revocation or partnership case gustafson v commissioner supra pincite we conclude that gustafson is con- trolling here we hold that the doctrine_of res_judicata bars petitioners from litigating in the instant case their claim for administrative costs under sec_7430 we shall grant respondent’s motion we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an appropriate order and deci- sion will be entered
